DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s original application filed 18 August 2020.  
Claims 1–9 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Application
This application is a continuation application of US Application No. 16/026,125 filed 03 July 2018, now US Patent 10,783,733 (“Parent Application”). See MPEP § 201.07. In accordance with MPEP § 609.02 II.A.2. and MPEP § 2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also, in accordance with MPEP § 2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicants is reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant desires the information to be printed on a patent issuing from this application. See MPEP § 609.02 II.A.2.
Claim Objections
Claim 9 is objected to because of the following informalities: the word “cases” appears to be the misspelling of causes. Appropriate correction is respectfully requested.
Claim Rejections - 35 U.S.C. § 112(d)
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 8–9 are rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 recites “A computer comprising: a processor; and a memory that stores a program for causing the processor to execute the method according to claim 1.” As shown, claim 8 is directed to a computer, but also depends on claim 1, which is a method claim. The recitation of “for causing the processor to execute the method according to claim 1” is part of a functional language recitation describing the capability of the “program,” not a recitation of actual execution resulting in active method steps. Since no active steps are recited, claim 8, drawn to a computer, does not further limit the subject matter of the claim upon which it depends, or fails to include all the limitations of the claim upon which it depends. As a result, claim 8 is in improper dependent form. 
Claim 9 contains language similar to claim 8 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claim 9 is also rejected under 35 U.S.C. § 112 as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Exemplary claim 1 is directed to an abstract idea of recording sufficiently anonymous voting data, which is a certain method of organizing human activity and/or a mental process. 
As per claim 1, the abstract idea is set forth or described by the following italicized limitations: 
1. A method for controlling one of a plurality of voting servers in an electronic voting system, the method comprising: 
receiving, from one or more terminals, one or more voting data including a first identifier (ID) associated with a vote cast by a voter and voting information indicating the vote; 
generating, by a processor, a block including the one or more voting data when the one or more voting data satisfies a predetermined criterion of anonymization; and
connecting the block to a blockchain, the blockchain being stored in a memory.
The italicized limitations noted above represent certain methods of organizing human activity and/or a mental process (i.e., a process that can be performed mentally and/or with pen and paper). Therefore, the italicized limitations noted above fall within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claim 1 does not include additional elements (when considered individually, as an ordered combination, and/or within the claim as a whole) that are sufficient to integrate the abstract idea into a practical application. The underlined limitations noted above represent the additional elements. The “for controlling” limitation is merely the intended purpose of the method, and is therefore not given patentable weight. See Bristol Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1375-76, 58 USPQ2d 1508, 1513 (Fed. Cir. 2001) (Where the language in a method claim states only a purpose and intended result, the expression does not result in a manipulative difference in the steps of the claim.). The limitations “from one or more terminals,” “by a processor,” and “the blockchain being stored in a memory” represent mere recitation of a generic computer component used as a tool to implement the abstract idea (at least in-part).
Claim 1 does not include additional elements, when considered individually and as an ordered combination, that are sufficient to amount to significantly more than the abstract idea. The underlined limitations noted above represent the additional elements. The “for controlling” limitation is merely the intended purpose of the method, and is therefore not given patentable weight. See Bristol Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1375-76, 58 USPQ2d 1508, 1513 (Fed. Cir. 2001) (Where the language in a method claim states only a purpose and intended result, the expression does not result in a manipulative difference in the steps of the claim.). The limitations “from one or more terminals,” “by a processor,” and “the blockchain being stored in a memory” represent mere recitation of a generic computer component used as a tool to implement the abstract idea (at least in-part).
Dependent claims 2–7 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly. Particularly, claims 2–7 recite additional elements that represent, in addition to the italicized limitations noted above, either the abstract idea,  and/or extra-solution activity, and/or limit the abstract idea to a particular technological environment, and/or another abstract idea. For example, claim 5 is directed to implementing a consensus algorithm, which is a mathematical concept, along with other language directed to recording sufficiently anonymous voting data. 
Claims 8–9 contain language similar to claims 1–7 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 8–9 are also rejected under 35 U.S.C. § 101.  
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–3 and 5–9 are rejected under 35 U.S.C. § 103 as being unpatentable over Spanos et al. (US 2016/0027229 A1) (“Spanos”), in view of Kiyomoto et al. (Document U on attached PTOL-892; “Kiyomoto”).
As per claim 1, Spanos discloses a method for controlling one of a plurality of voting servers in an electronic voting system (e.g., [0009]), the method comprising: 
receiving, from one or more terminals, one or more voting data including a first identifier (ID) associated with a vote cast by a voter and voting information indicating the vote ([0063] [0086]–[0087]); 
generating, by a processor, a block including the one or more voting data ([0064])
connecting the block to a blockchain, the blockchain being stored in a memory (at least [0064]).
As indicated above via strikethroughs, Spanos does not expressly disclose that the generating occurs “when the one or more voting data satisfies a predetermined criterion of anonymization.”
Kiyomoto teaches generating a dataset when one or more data satisfies a predetermined criterion of anonymization (§ H).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Spanos to generate the block when the one or more voting data satisfies a predetermined criterion of anonymization, as taught by Kiyomoto. One would have been motivated to do so in order to regulate a level of anonymization for the voting data.
Claims 8–9 contain language similar to claim 1 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 8–9 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
As per claim 2, Spanos and Kiyomoto teach the method according to claim 1, wherein the first identifier being different from a second identifier, the second identifier being associated with the voter (Spanos, [0086]–[0087]).
As per claim 3, Spanos and Kiyomoto teach the method according to claim 1, wherein the block including one or more voting data at a same moment the voter voted (Spanos, [0034]).
As per claim 5, Spanos and Kiyomoto teach the method according to claim 1, wherein the method further comprises, implementing a consensus algorithm when the one or more voting data satisfies the predetermined criterion of anonymization; and generating the block after implementing the consensus algorithm (Spanos, [0036] [0040]).
As per claim 6, Spanos and Kiyomoto teach the method according to claim 5, wherein, when the one or more voting data do not satisfy the predetermined criterion of anonymization, the consensus algorithm is not implemented (Spanos/Kiyomoto, as cited above; also conditional language in this claim is alternatively recited, and therefore not required for anticipation).
As per claim 7, Spanos and Kiyomoto teach the method according to claim 1, wherein the method further comprises, storing the one or more voting data in the memory; determining, whether a voting period has ended (Spanos, [0034] determination that voting period has not ended); and causing, when the voting period is determined to have ended, generation of another block including the one or more voting data stored in the memory even when the predetermined criterion of anonymization is not satisfied.
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Spanos and Kiyomoto, in view of Pletea et al. (US 2019/0333607 A1) (“Pletea”).
As per claim 4, Spanos and Kiyomoto teach the method according to claim 1, but do not expressly teach wherein the predetermined criterion of anonymization is k = 2 of k-anonymity and l = 3 of l-diversity.
Pletea teaches a predetermined criterion of anonymization is k = 2 of k-anonymity and l = 3 of l-diversity ([0126])
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the predetermined criterion of anonymization of Pletea for the predetermined criterion of anonymization of Spanos/Kiyomoto. Thus, the simple substitution of one known element for another, producing predictable results, renders the claim obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685